DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Seung-Hyun Jang on 1/27/2022.
The application has been amended as follows: 

Claim 1. (Currently Amended) A noise reduction apparatus for an electric power steering system having a steering wheel and an electric motor, the noise reduction apparatus comprising:
a worm wheel rotatably and integrally coupled to a steering shaft connected to the steering wheel;
a worm gear shaft configured to be rotatably operated by rotational force of the electric motor and formed with a worm gear to be meshed with the worm wheel;
a tilt bearing provided between the worm gear shaft and the electric motor to rotatably support one end of the worm gear shaft;
a support bearing for rotatably supporting the other end of the worm gear shaft;
a plurality of pressing pins for pressing the support bearing; and
a plurality of elastic members for elastically supporting the plurality of pressing pins respectively[[.]];
wherein the plurality of pressing pins comprises a first pressing pin and a second pressing pin and wherein directions in which the first pressing pin and the second pressing pin press the support bearing are opposite to each other.

Claim 2. (Cancelled)

Claim 3. (Currently Amended) The noise reduction apparatus according to claim 1[[2]], wherein the support bearing is provided in a cylindrical shape and wherein the noise reduction apparatus further comprises an elliptical ring for accommodating the support bearing, the support bearing being actuated to ascend or descend in the elliptical ring.

Claim 6. (Currently Amended) The noise reduction apparatus according to claim 1[[2]], wherein the plurality of elastic members comprises a first elastic member and a second elastic member, the first elastic member supporting the first pressing pin, and the second elastic member supporting the second pressing pin, the first elastic member and second elastic member having a predetermined deterioration degree relationship with each other.

*PLEASE NOTE: The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 1 and 2 should be replaced to include a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
none of the prior art of record discloses, teaches, or suggested the subject matter of independent claim 1. Stated differently, none of the prior art or record discloses, teaches, or suggests a noise reduction apparatus for an electric power steering system having a steering wheel and an electric motor, the noise reduction apparatus comprising: a worm wheel rotatably and integrally coupled to a steering shaft connected to the steering wheel; a worm gear shaft configured to be rotatably operated by rotational force of the electric motor and formed with a worm gear to be meshed with the worm wheel; a tilt bearing provided between the worm gear shaft and the electric motor to rotatably support one end of the worm gear shaft; a support bearing for rotatably supporting the other end of the worm gear shaft; a plurality of pressing pins for pressing the support bearing; and a plurality of elastic members for elastically supporting the plurality of pressing pins respectively; wherein the plurality of pressing pins comprises a first pressing pin and a second pressing pin and wherein directions in which the first pressing pin and the second pressing pin press the support bearing are opposite to each other.
The closest prior art reference (as a primary or base reference) is US 2015/0107384 to Kwon (hereinafter “Kwon”). Notably, Kwon is analogous to FIGS. 1 and 2 of the Applicant’s drawings which depict the prior art. To this end, there are many references similar to Kwon which generally teach of a single pressing pin/biasing unit for pressing the support bearing, and thus the worm shaft, into better engagement with the worm wheel (e.g., US 2015/0059506; US 2019/0353238; and US2016/0201760). However, what makes Applicant’s claimed invention unique and nonobvious is that the plurality of pressing pins comprises a first pressing pin and a second pressing pin and wherein directions in which the first pressing pin and the second pressing pin press the support bearing are opposite to each other, in combination with the other limitations of currently amended claim 1. In this regard, US 2009/0314114 to Grosberg (hereinafter “Grosberg”) initially appears to teach something similar to the limitation recited above. However, upon closer examination, each of FIGS. 1A and 1B of Grosberg actually depict OR 125b, but NOT 125a and 125b. The next closest secondary/teaching references are US 2016/0121921 to Schonlechner et al. (hereinafter “Schonlechner”) and US 2014/0020973 to Galehr (hereinafter “Galehr”). FIG. 3 of each of these references teaches what appears to be two springs/biasing units disposed in opposite directions. However, the springs pull on the support bearing to achieve a count clockwise twist verses “pressing the support bearing”. Further, neither of these two references could be used as a teaching reference in combination with Kwon to duplicate the pressing pin and elastic member of Kwon. More specifically, Kwon teaches a pressing pin and elastic member to press the support bearing to reduce noise. In turn the worm shaft better engages the worm wheel reducing noise. However, it would be counterintuitive to duplicate the pressing pin and elastic member of Kwon and place the duplicate opposite the existing pressing pin and elastic member (similar to how Schonlechner and Galehr have two springs pulling in opposite directions) as such would presumably nullify the benefit achieved and taught by Kwon, i.e., destroy the invention thereof. Stated differently, a straight duplication of parts in addition to a rearrangement of parts would see each pressing pin provide equal opposing forces thus presumably failing to adequately buffer the radial movements of the worm shaft as is taught as an objective of the invention of Kwon. Likewise, US 2008/0041178 to Ozsoylu et al. (hereinafter “Ozsoylu”) and US 2007/0125193 to Augustine et al. (hereinafter “Augustine”) fail as teaching references for similar reasons. Each of Ozsoylu and Augustine teach of a plurality of springs that pull directly on the worm shaft or housings about support bearings, some in opposite directions. Neither of these two references could be used as a teaching reference in combination with Kwon to duplicate and rearrange the pressing pin and elastic member of Kwon. As previously alluded to above, Kwon teaches a pressing pin and elastic member to press the support .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611